DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 09/27/2022.  Claim 14 has been canceled. Claims 1-2, 5, 7-13, 15, and 18-19 have been amended. Therefore, Claims 1-13 and 15-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Previous Claim Objections
2.	The Examiner withdraws the claim objection for claim 11.

Previous Claim Rejections - 35 USC § 112
3.	The Examiner withdraws the rejections under 35 USC 112 for claims 5, 6, and 9-20.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim(s) 1, 3, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viveiros (WO 2019/143735) in view of Gould (US 2017/0004286 A1).

With respect to claim 1, Viveiros discloses 
a system (abstract: discloses a system and method for sleep environment management.) comprising:
three or more sensors positioned within a guest room of a hotel (¶ 0058-0059: discloses one or more sleep metric sensors 120 and one or more activity metric sensors 130), the three or more sensors including: 
a thermostat (¶ 0061: discloses a room temperature/humidity sensor) for sensing temperature in the guest room and for controlling an HVAC system (¶ 0091: discloses HVAC system 1219) that services the guest room; 
a motion sensor for detecting motion in the guest room (¶ 0058-0059: discloses motion or pressure sensor that detects and measures user activity within the sleeping space.); 
a light sensor for detecting light in the guest room (¶ 0061: discloses a light intensity sensor);
 a controller operatively coupled to the three or more sensors (¶ 0062: discloses sleep environment controller 140. The controller may communicate with some or all of the sleep metric sensors and activity metric sensors to consolidate and process measured data.), the controller configured to: 
identify a predetermined time period when a guest of the guest room is expected to be sleeping in the guest room (¶ 0063-0064: discloses sleep environment controller 140 collects sleep metric and activity metric measurements from sleeping environment at discrete time intervals over a period of time such as overnight, over the span of a given number of hours or days, or over discontinuous intervals such as several nights); 
determine a measure related to guest interactions during the identified predetermined time period (¶ 0059: discloses one or more sensors detect human activities within the sleeping space. Activities leading up to sleep often affect sleep quality. User activities may be categorized relative to objects within the sleeping space. Examiner notes object may represent the thermostat.); 
determine a measure related to motion detected by the motion sensor in the guest room during the identified predetermined time period (¶ 0064, 0093-0094: discloses a sensor that measures whether the guest has actually stayed in the room…motion sensors allows to determine the location of the user within the hotel room.); 
determine a measure related to changes in light detected by the light sensor in the guest room during the identified predetermined time period (¶ 0059, 0061, 0097: discloses one or more activity metric sensors for detecting or recognizing activities within the sleep space including blue light from electronics making falling asleep more difficult.); and 
determine a guest sleep quality score (¶ 0064: discloses one or more quantitative data points such as sleep or activity measurements including user specific statistics) 
the measure related to motion detected by the motion sensor in the guest room (¶ 0064: discloses analyzes the measured time series data to generate a user report including an amount of time the user spent in the sleeping environment, the percentage of time he has spent doing different types of activities);
Viveiros does not explicitly disclose the following limitations of determine a measure related to guest interactions with the thermostat to change one or more comfort settings of the thermostat during the identified predetermined time period, determine a measure related to changes in light detected by the light sensor in the guest room caused by guest activities in the guest room during the identified predetermined time period,  determine a guest sleep quality score based at least in part on the measure related to guest interactions with the thermostat, determine one or more possible root causes that caused the guest sleep quality score to fall below the guest sleep quality threshold and display the one or more possible root causes on the display.
In the same field of endeavor, the Gould reference discloses:
determine a measure related to guest interactions with the thermostat to change one or more comfort settings of the thermostat during the identified predetermined time period (¶ 0181-0186: discloses the HA system 20 includes HA devices including thermostats.  The HA system 20 stores and determines user physical activity data based upon the HA devices.  The physical activity may be determined based upon a period of time.), 
determine a measure related to changes in light detected by the light sensor in the guest room caused by guest activities in the guest room during the identified predetermined time period (¶ 0181-0186: discloses the HA system 20 includes HA devices including light switches.  The HA system 20 stores and determines user physical activity data based upon the HA devices.  The physical activity may be determined based upon a period of time.),   
determine a guest sleep quality score based at least in part on the measure related to guest interactions with the thermostat (¶ 0179, 0181-0186: discloses generating a user health score based upon the user activity data. For example, for a person who has irregular sleep patterns.)
determine when the guest sleep quality score falls below a guest sleep quality score threshold (¶ 0008, 0179, 0185: discloses using a threshold for determining a user health score is indicative of poor health), and if so, 
determine one or more possible root causes that caused the guest sleep quality score to fall below the guest sleep quality threshold and display the one or more possible root causes on the display. (¶ 0008, 0179-0180, 0185: discloses the health or activity data may be viewed by an onsite supervisor or remote supervisor. The health data may also be displayed to show the health score of an individual user or an aggregate community of users. If a user health score is indicative of poor health a notification may be generated and communicated for display on a electronic device)
As can be seen from the teachings of the Gould reference above, storing and determining user physical activity data pertaining to using a thermostat was known in the prior art and previously used in the industry to determine a heath score. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Viveiros to include determine a measure related to guest interactions with the thermostat to change one or more comfort settings of the thermostat during the identified predetermined time period, determine a measure related to changes in light detected by the light sensor in the guest room caused by guest activities in the guest room during the identified predetermined time period, determine a guest sleep quality score based at least in part on the measure related to guest interactions with the thermostat, determine when the guest sleep quality score falls below a guest sleep quality score threshold, determine one or more possible root causes that caused the guest sleep quality score to fall below the guest sleep quality threshold and display the one or more possible root causes on the display, as disclosed by Gould to achieve the claimed invention.  As disclosed by Gould, the motivation for the combination would have been to provide the advantage of the ability to monitor a user/guest well-being. (¶ 0179)

With respect to claim 3, the combination Viveiros and Gould discloses the system of claim 1,
wherein the controller (¶ 0063-0064: Viveiros server 150 may interact with sleep environment controller 140) is configured to 
display the guest sleep quality score for the guest room (¶ 0064: Viveiros discloses the measured time series data may be analyzed numerically to generate a user report…user specific statistics) 
in combination with a guest sleep quality score for one or more other guest rooms within the hotel. (¶ 0064, 0069: Viveiros discloses user report may contain population statistics collected over similar sleep environments or similar cohorts.)

With respect to claim 5, the combination Viveiros and Gould discloses the system of claim 1,
further comprising taking corrective action to fix one or more of the possible root causes that caused the guest sleep quality score to fall below the guest sleep quality threshold to improve the guest sleep quality score of the guest room. (¶ 0065, 0084: Viveiros discloses machine learning algorithms may be used to extract useful intelligence from the sleep metric and activity metric data automatically…looks for patterns and correlations in user’s sleep patterns from the sensors based on factors within the sleep environment and then provide smart recommendations to the user for improving their sleep quality and/or quantity.) 

With respect to claim 6, the combination Viveiros and Gould discloses the system of claim 5, 
wherein the predetermined time period when the guest of the guest room is expected to be sleeping comprise the period from 2AM to 3AM. (¶ 0063: Viveiros discloses the sleep environment controller 140 collects sleep metric and activity metric measurements from the sleeping environment over the span of a given number of hours or days.)

With respect to claim 7, the combination Viveiros and Gould discloses the system of claim 1, 
wherein the controller only calculates the guest sleep quality score for times when the guest room is determined to be occupied. (¶ 0064: Viveiros discloses the user report that contains user specific statistics may be updated as sleep metric and/or activity data are collected.)

With respect to claim 8, Viveiros discloses the system of claim 1, 
wherein the three or more sensors further comprises 
one or more bed sensors operatively coupled to a bed in the guest room (¶ 0058: discloses one or more sleep metric sensors may be installed on or near the bed.), and the controller is further configured to: 
determine a measure related to movement of a guest in the bed detected by the one or more bed sensors during the identified predetermined time period (¶ 0058: discloses detecting one or more sleep metrics for determining sleep quality of a user resting or sleeping on the bed.); and 
determine the guest sleep quality score based at least in part on the measure related to guest interactions, the measure related to motion detected by the motion sensor in the guest room, and the measure related to movement of the guest in the bed detected by the one or more bed sensors. (¶ 0064: discloses analyzes the measured time series data to generate a user report including an amount of time the user spent in the sleeping environment, the percentage of time he has spent doing different types of activities)
Viveiros does not explicitly disclose the following limitation.
However, Gould discloses:
determine the guest sleep quality score based at least in part on the measure related to guest interactions with the thermostat (¶ 0181-0186: discloses the HA system 20 includes HA devices including thermostats.  The HA system 20 stores and determines user physical activity data based upon the HA devices.  The physical activity may be determined based upon a period of time.) and determine the guest sleep quality score based at least in part on the measure related to changes in light detected by the light sensor in the guest room (¶ 0181-0186: discloses the HA system 20 includes HA devices including light switches.  The HA system 20 stores and determines user physical activity data based upon the HA devices.  The physical activity may be determined based upon a period of time. Generating a user health score based upon the user activity data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Viveiros, to include determine the guest sleep quality score based at least in part on the measure related to guest interactions with the thermostat and determine the guest sleep quality score based at least in part on the measure related to changes in light detected by the light sensor in the guest room, as taught by Gould in order to achieve the claimed invention.  As disclosed by Gould, the motivation for the combination would have been to provide the advantage of the ability to monitor a user/guest well-being. (¶ 0179)

With respect to claim 9, Viveiros discloses 
a method (¶ 0033: discloses a method for sleep environment management) of determining a guest sleep quality score for a guest room of a plurality of guest rooms of a hotel facility (¶ 0033: discloses generating a user report based on analysis of the sleep and activity metrics.), each of the plurality of guest rooms including a connected thermostat (¶ 0061: discloses a room temperature/humidity sensor), the method comprising: 
a server (¶ 0062: discloses a server 150) identifying a predetermined time period when the guest is expected to be sleeping in the guest room (¶ 0063: discloses server 150 may collect sleep metric and activity metric measurements from one or more sleeping environments at discrete time intervals over a period of time.);
the server determining a measure related to guest interactions during the identified predetermined time period (¶ 0059, 0064: discloses detecting or recognizing human activities within the sleep space. User activities may be relative to objects within the sleeping space.  User activity may include reading, typing, walking within the sleep space.); 
the server determining a guest sleep quality score based at least in part on the measure related to of guest interactions (¶ 0064: discloses the measured time series data is analyzed numerically to generate a user report containing one or more quantitative points such as original sleep or activity measurement.);
the server displaying the guest sleep quality score on a display (¶ 0064-0065, 0092: discloses the user report that contains one or more quantitative points such as original sleep or activity measurement is viewable via a user interface); and 
Viveiros does not explicitly disclose the limitations of the server determining a measure related to guest interactions with the thermostat to change one or more comfort settings of the thermostat during the identified predetermined time period, the server determining a guest sleep quality score based at least in part on the measure related to of guest interactions with the thermostat, the server determining when the guest sleep quality score falls below a guest sleep quality score threshold, and if so, determine one or more possible root causes that caused the guest sleep quality score to fall below the guest sleep quality threshold and display the one or more possible root causes on the display.
In the same field of endeavor, the Gould reference discloses:
the server determining a measure related to guest interactions with the thermostat to change one or more comfort settings of the thermostat during the identified predetermined time period (¶ 0181-0186: discloses the HA system 20 includes HA devices including thermostats.  The HA system 20 stores and determines user physical activity data based upon the HA devices.  The physical activity may be determined based upon a period of time.),
the server determining a guest sleep quality score based at least in part on the measure related to of guest interactions with the thermostat (¶ 0179, 0181-0186: discloses generating a user health score based upon the user activity data. For example, for a person who has irregular sleep patterns.), 
the server determining when the guest sleep quality score falls below a guest sleep quality score threshold (¶ 0008, 0179, 0185: discloses using a threshold for determining a user health score is indicative of poor health), and if so, 
determine one or more possible root causes that caused the guest sleep quality score to fall below the guest sleep quality threshold and display the one or more possible root causes on the display. (¶ 0008, 0179-0180, 0185: discloses the health or activity data may be viewed by an onsite supervisor or remote supervisor. The health data may also be displayed to show the health score of an individual user or an aggregate community of users. If a user health score is indicative of poor health a notification may be generated and communicated for display on an electronic device)
As can be seen from the teachings of the Gould reference above, storing and determining user physical activity data pertaining to using a thermostat was known in the prior art and previously used in the industry to determine a heath score. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Viveiros to include the server determining a measure related to guest interactions with the thermostat to change one or more comfort settings of the thermostat during the identified predetermined time period, the server determining a guest sleep quality score based at least in part on the measure related to of guest interactions with the thermostat, the server determining when the guest sleep quality score falls below a guest sleep quality score threshold, and if so, determine one or more possible root causes that caused the guest sleep quality score to fall below the guest sleep quality threshold and display the one or more possible root causes on the display of Gould to achieve the claimed invention.  As disclosed by Gould, the motivation for the combination would have been to provide the advantage of the ability to monitor a user/guest well-being. (¶ 0179)

With respect to claim 10, the combination of Viveiros and Gould discloses the method of claim 9, further comprising: 
the server determining a measure related to changes in ambient light in the guest room during the identified predetermined time period (¶ 0181-0186: Gould discloses the HA system 20 includes HA devices including light switches. The HA system 20 stores and determines user physical activity data based upon the HA devices. The physical activity may be determined based upon a period of time.);
the server determining the guest sleep quality score based at least in part on the measure related to guest interactions with the thermostat and the server determining the guest sleep quality score based at least in part on the measure related to changes in ambient light in the guest room during the identified predetermined time period. (¶ 0179, 0181-0186: Gould discloses generating a user health score based upon the user activity data. For example, for a person who has irregular sleep patterns.) 

With respect to claim 11, the combination Viveiros and Gould discloses the method of claim 10, 
further comprising displaying on the display, the guest sleep quality score for the guest room (¶ 0064: Viveiros discloses the measured time series data may be analyzed numerically to generate a user report…user specific statistics) and also sleep quality scores for other guest rooms. (¶ 0064, 0069: Viveiros discloses user report may contain population statistics collected over similar sleep environments or similar cohorts.)

With respect to claim 12, Viveiros discloses the method of claim 9, further comprising: 
the server determining a measure related to motion detected in the guest room during the identified predetermined time period (¶ 0064, 0093-0094: discloses a sensor that measures whether the guest has actually stayed in the room…motion sensors allows to determine the location of the user within the hotel room.); and
 the server determining the guest sleep quality score based at least in part on the measure related to guest interactions and the measure related to motion detected in the guest room during the identified predetermined time period. (¶ 0064: discloses one or more quantitative data points such as sleep or activity measurements including user specific statistics…analyzes the measured time series data to generate a user report including an amount of time the user spent in the sleeping environment, the percentage of time he has spent doing different types of activities.)
Viveiros does not explicitly disclose the server determining the guest sleep quality score based at least in part on the measure related to guest interactions with the thermostat.
However, Gould discloses:
the server determining the guest sleep quality score based at least in part on the measure related to guest interactions with the thermostat. (¶ 0179, 0181-0186: discloses the HA system 20 includes HA devices including thermostats.  The HA system 20 stores and determines user physical activity data based upon the HA devices.  The physical activity may be determined based upon a period of time. Generating a user health score based upon the user physical activity data. For example, for a person who has irregular sleep patterns.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Viveiros to include the server determining the guest sleep quality score based at least in part on the measure related to guest interactions with the thermostat of Gould to achieve the claimed invention.  As disclosed by Gould, the motivation for the combination would have been to provide the advantage of the ability to monitor a user/guest well-being. 

7.	Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viveiros and Gould in further view of Frank (US 2016/0170998 A1).

With respect to claim 2, the combination of Viveiros and Gould discloses the system of claim 1,
wherein the three or more sensors further comprises a noise detector for detecting noise in the guest room (¶ 0061: Viveiros discloses a noise level sensor), and the controller is further configured to: 
determine the guest sleep quality score (¶ 0064: Viveiros discloses one or more quantitative data points such as sleep or activity measurements including user specific statistics)  based at least in part on the measure related to guest interactions with the thermostat, the measure related to motion detected by the motion sensor in the guest room (¶ 0064: discloses analyzes the measured time series data to generate a user report including an amount of time the user spent in the sleeping environment, the percentage of time he has spent doing different types of activities),
The combination of Viveiros and Gould does not explicitly disclose the following limitations.
However, Frank discloses:
determine a measure related to noise detected by the noise detector in the guest room during the identified predetermined time period (¶ 0221: discloses a noise level at the environment); and 
determine the guest sleep quality score based at least in part on the measure related to changes in light detected by the light sensor in the guest room and the measure related to noise detected by the noise detector in the guest room. (¶ 0220-0221: discloses measuring a level of illumination in the environment…as measured in lux… measuring a noise level at the environment being at the certain location while certain environmental conditions persist… measurements used to compute the location score are measurements that correspond to events in which the users were at the certain location while there were certain environmental conditions, i.e., level of illumination. ¶ 0312-0314: discloses a hotel score may have multiple components each component corresponds to a certain type of activity conducted while at the hotel.  The components may be combined into a single value used as the hotel score by attributing weight to each component.)
Accordingly, the state of the art in the Frank reference suggests measuring a level of illumination and noise levels of users staying at a location such as a hotel was known in the prior art and there was a need for measuring environmental conditions that affect their quality of stay and/or sleep.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data being measured in the combination Viveiros and Gould, to include the light and noise conditions, as taught by Frank in order to achieve the claimed invention.  As disclosed by Frank, the motivation for the combination would have been to use various types of values for a user to analyze the quality of a location. (¶ 0215) 

With respect to claim 13, the combination of Viveiros and Gould does not explicitly disclose the method of claim 9, further comprising:
However, Frank is within the same field of endeavor is related to monitoring customers with sleeping accommodations. (¶ 0424, 0429)
displaying a list of the plurality of guest rooms that have a guest sleep quality score that is below the guest sleep quality score threshold. (¶ 0424-0432: discloses generation of alerts if satisfaction levels of customers at the location fall below a certain satisfaction threshold. The location may be a hotel or any structure that holds one or more rooms and/or collection of rooms in the same vicinity.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Viveiros and Gould to include notification techniques of Frank to achieve the claimed invention.  As disclosed by Frank, the motivation for the combination would have been to help businesses such as hotels to address problems quickly in order to improve the experience at their place of business. (¶ 0424)

8.	Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2016/0170998 A1) in view of Gould (US 2017/0004286 A1).

With respect to claim 15, Frank discloses 
a method for evaluating guest sleep quality scores for a plurality of guest rooms within a hotel (¶ 0312, 0314: discloses a hotel score may express an expected quality of sleep and/or rest and/or an expected duration of sleep as computed based on measurements of affective response of users that stayed at the hotel.), the method comprising: 
a server identifying a predetermined time period when a guest is expected to be sleeping in a guest room (¶ 0304-0306, 0314: discloses measuring the user with a sensor during periods of time while the user was at the hotel…measurements are taken during a certain time period…a sleeping component based on measurements taken while users slept at the hotel.);
the server determining a measure related to changes in ambient light in the guest room during the identified predetermined time period (¶ 0220-0221: discloses measuring a level of illumination in the environment…as measured in lux…being at the certain location while certain environmental conditions persist.); 
the server determining the guest sleep quality score for the guest room based at least in part on the measure related to changes in light in the guest room during the identified predetermined time period (¶ 0221: discloses measurements used to compute the location score are measurements that correspond to events in which the users were at the certain location while there were certain environmental conditions, i.e., level of illumination. ¶ 0312-0314: discloses a hotel score may have multiple components each component corresponds to a certain type of activity conducted while at the hotel.  The components may be combined into a single value used as the hotel score by attributing weight to each component.); 
the server displaying the guest sleep quality score on a display (¶ 0174, 0200, 0226, 0261, 0306-0307, 0790, 0854: discloses reporting the score via user interfaces as a recommendation.  The score computed based on measurements may reflect on the quality of staying at the hotel during the certain period.); and
the server determining when the guest sleep quality score falls below a guest sleep quality score threshold (¶ 0425, 0429: discloses alerts for one or more rooms and/or a collection of rooms are generated if satisfaction levels of customers at the location fall below a certain threshold.), and if so, determine one or more possible root causes that caused the guest sleep quality score to fall below the guest sleep quality threshold and display the one or more possible root causes on the display. (¶ 0425, 0429: discloses in such a case one or more entities may be notified in order for them to be able to take steps to improve the experience the customers are having at the location… causes of lower satisfaction include unclean rooms, noise, problems with air conditioning)
Frank does not explicitly disclose the limitations of the server determining a measure related to changes in ambient light in the guest room caused by guest activities in the guest room during the identified predetermined time period
the server determining the guest sleep quality score for the guest room based at least in part on the measure related to changes in light in the guest room caused by guest activities in the guest room during the identified predetermined time period
However, Gould discloses:
the server determining a measure related to changes in ambient light in the guest room caused by guest activities in the guest room during the identified predetermined time period (¶ 0181-0186: discloses the HA system 20 includes HA devices including light switches.  The HA system 20 stores and determines user physical activity data based upon the HA devices.  The physical activity may be determined based upon a period of time.)
the server determining the guest sleep quality score for the guest room based at least in part on the measure related to changes in light in the guest room caused by guest activities in the guest room during the identified predetermined time period (¶ 0179, 0181-0186: discloses generating a user health score based upon the user activity data. The Examiner notes the user activity data may be from use of light switches.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Frank to include the server determining a measure related to changes in ambient light in the guest room caused by guest activities in the guest room during the identified predetermined time period the server determining the guest sleep quality score for the guest room based at least in part on the measure related to changes in light in the guest room caused by guest activities in the guest room during the identified predetermined time period as disclosed by Gould to achieve the claimed invention.  As disclosed by Gould, the motivation for the combination would have been to provide the advantage of the ability to monitor a user/guest well-being. 

With respect to claim 16, the combination of Frank and Gould discloses the method of claim 15, 
wherein the guest sleep quality score for the guest room is based at least in part one or more guest room status parameters, wherein the one or more guest room status parameters include one or more of: a guest room rented parameter; and a guest room occupied parameter. (¶ 0308, 0314, 0845: Frank discloses the measurements of the users are based on values acquired during periods for which the location verifier indicated that the users were at the hotel…a sleeping component based on measurements taken while users slept at the hotel.)

With respect to claim 17, the combination of Frank and Gould discloses the method of claim 16, wherein each of the plurality of guest rooms includes a corresponding HVAC system for conditioning air within the corresponding guest room, and wherein the one or more guest room status parameters include one or more of: an alarm status of the corresponding HVAC system (¶ 0429: Frank discloses the hotel includes a collection of rooms…entities may investigate the cause of lower satisfaction, i.e., problems with air-conditioning.); a cooling valve status of the corresponding HVAC system; and a heating valve status of the corresponding HVAC system.

With respect to claim 18, the combination of Frank and Gould discloses the method of claim 15, further comprising:
the server determining a measure related to motion detected in the guest room during the identified predetermined time period (¶ 0305, 0809, 1542: Frank discloses a measurement of a user is based on multiple values acquired while measuring the user with a sensor during different periods of time while the user was at the hotel.); and 
the server determining the guest sleep quality score based at least in part on the measure related to changes in ambient light in the guest room during the identified predetermined time period (¶ 0221: Frank discloses location score is computed based upon measurements that correspond to events in which users were at the location while there were certain environmental conditions, i.e., level of illumination) and the measure related to motion detected in the guest room during the identified predetermined time period.(¶ 0218: Frank discloses location score is computed based upon measurements that correspond to events in which the users engaged in a certain activity at the certain location.)

With respect to claim 19, Frank discloses the method of claim 15, further comprising 
the server determining a measure related to guest interactions of the guest room during the identified predetermined time period (¶ 0218: discloses measurements that correspond to events in which the users engaged in a certain activity at the certain location.);
the server determining the guest sleep quality score based at least in part on the measure related to changes in ambient light in the guest room during the identified predetermined time period (¶ 0221: Frank discloses location score is computed based upon measurements that correspond to events in which users were at the location while there were certain environmental conditions, i.e., level of illumination)  and the measure related to guest interactions during the identified predetermined time period (¶ 0218: Frank discloses location score is computed based upon measurements that correspond to events in which the users engaged in a certain activity at the certain location.)
Frank does not explicitly disclose the limitation of the server determining a measure related to guest interactions with a thermostat of the guest room during the identified predetermined time period
However, Gould discloses:
the server determining a measure related to guest interactions with a thermostat of the guest room during the identified predetermined time period (¶ 0179, 0181-0186: discloses the HA system 20 includes HA devices including thermostats.  The HA system 20 stores and determines user physical activity data based upon the HA devices.  The physical activity may be determined based upon a period of time. Generating a user health score based upon the user physical activity data. For example, for a person who has irregular sleep patterns.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Frank to include the server determining a measure related to guest interactions with a thermostat of the guest room during the identified predetermined time period of Gould to achieve the claimed invention.  As disclosed by Gould, the motivation for the combination would have been to provide the advantage of the ability to monitor a user/guest well-being. (¶ 0179)

With respect to claim 20, the combination of Frank and Gould discloses the method of claim 15, further comprising: 
determining a sleep quality score for each of the plurality of guest rooms (¶ -0306-0307, 0312: Frank discloses a score is computed based on measurements may reflect on the quality of staying at the hotel during the certain period…the score for the hotel may be considered a score for the certain type of room at the hotel…a hotel score may express an expected quality of sleep or rest or an expected duration of sleep based on measurements of users that stayed at the hotel.); 
determining which of the plurality of guest rooms have a guest sleep quality score that is below a guest sleep quality threshold (¶ 0425, 0429: Frank discloses alerts for one or more rooms and/or a collection of rooms are generated if satisfaction levels of customers at the location fall below a certain threshold.); 
determining one or more possible root causes for at least some of the plurality of guest rooms that have a guest sleep quality score that is below the guest sleep quality threshold; and (¶ 0429: Frank discloses causes of lower satisfaction include unclean rooms, noise, problems with air conditioning.)
 displaying the determined one or more possible root causes for at least one of the plurality of guest rooms that have a guest sleep quality score that is below the guest sleep quality threshold. (¶ 0425, 0429: Frank discloses in such a case one or more entities may be notified in order for them to be able to take steps to improve the experience the customers are having at the location.)

9.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viveiros in view of Gould in further view of Ko (US 2019/0257545 A1).

With respect to claim 4, the combination of Viveiros and Gould does not explicitly disclose the system of claim 1, 
However, Ko is within the same field of endeavor and is related to an intelligent air management system. (¶ 0008)
wherein one or more of the motion sensors and the light sensor is disposed within the thermostat. (¶ 0042-0044: discloses sensors may be integrated into custom housings or the housings of existing elements of the system or the room. Sensors may be integrated into a thermostat or other control mechanism for the HVAC system. Sensors include motion sensors, light sensors, temperature sensors that are useful in controlling HVAC parameters)
As can be seen from the Ko reference the use of various types of sensors integrated into a thermostat was known in the prior art and previously practiced in the industry for gathering data for processing by a controller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Viveiros and Gould integrate the motion and light sensors inside the thermostat, as disclosed by Ko to achieve the claimed invention. As disclosed by Ko, the motivation for the combination would have been use the intelligent sensors to increase efficiency and overall comfort of the room. (¶ 0007).

Response to Arguments
10. Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 102/103
Applicant’s arguments with respect to claim(s) 1-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629